UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended January 31, 2014 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File Number 333-146572 ASIA ATLANTIC RESOURCES (Exact name of registrant as specified in its charter) Nevada 27-4984032 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 2101 Vista Pkwy. – Suite 292 West Palm Beach, FL33411 (Address of principal executive offices and zip code) (Former name, former address and former fiscal year, if changed since last report Registrant’s telephone number, including area code: (786) 290-8054 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes x No¨ The number of shares of the registrant’s common stock outstanding as of March 17, 2014 was 13,100,000. Forward-Looking Statements This Form 10-Q includes "forward-looking statements" within the meaning of the "safe-harbor" provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based on management's current expectations and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. All statements other than historical facts included in this Form, including without limitation, statements under "Plan of Operation", regarding our financial position, business strategy, and plans and objectives of management for the future operations, are forward-looking statements. Although we believe that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct. Important factors that could cause actual results to differ materially from our expectations include, but are not limited to, market conditions, competition and the ability to successfully complete financing. 2 PART I Item 1. Financial Statements. ASIA ATLANTIC RESOURCES (An Exploration Stage Company) January 31, 2014 (Unaudited) 3 ASIA ATLANTIC RESOURCES. (An Exploration Stage Company) INTERIM BALANCE SHEETS (Unaudited) January 31, April 30, ASSETS Current Cash and cash equivalents $ $ Prepaid expenses - Total Assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Convertible note payable – Note 4 Due to related party – Note 3 Going concern – Note 1 STOCKHOLDERS’ EQUITY (DEFICIT) Capital Stock- Note 5 Authorized: 75,000,000 common shares with a par value of $.001 Issued and outstanding: 13,100,000 common shares Additional paid in capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See Accompanying Notes 4 ASIA ATLANTIC RESOURCES (An Exploration Stage Company) INTERIM STATEMENTS OF OPERATIONS For the three and nine months ended January 31, 2014 and 2013, and from the period January 22, 2007 (Date of Inception) to January 31, 2014 (Unaudited) Accumulated for For the three month ended For the nine months ended from January22, 2007 (Date of Inception) January 31, January 31, to January 31, Expenses Geological, mineral and prospect costs $
